Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s begin by arguing that their new recitations in the claims “configured to include an acoustic section on one end and a fluidized bed section that is different than the acoustic section” is not taught in the prior art.   Applicant’s Figure 2, 3, and 5 are referenced to try to understand applicant’s broad recitation of “different”.  In all the Figure 5, it appears that there are inlet ports specific for mixed cells, then a fluidized bed, then an acoustic field that is adjacent the free cell output.  This is presently not being claimed.  To minimally recite “an acoustic section on one end” means very little structurally without also reciting more about the one end, the section, and its proximity to the “different section” and how they are structurally different.
	As a result, the teaching in Hammerstrom is maintained as teaching “an acoustic section on one end” and a fluidized bed (this also is very broad and being interpreted as meaning a bed of fluid) that is capable of “permitting introduction and containment of a plurality of support structures” as the rest of the capillary based system is capable of this. Figure 2a and b.
	Applicant should attempt to positively recite the structure of their device, naming the portions and their proximity to one another more specifically.
	Applicant’s arguments regarding the 103 and ODP rejections are not convincing.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102 as being anticipated by Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304). 
With regard to claim 1, Hammarstrom et al. teach an acoustic trapping method and device with a column capable of separating that has an opening on each end and capable of permitting a fluid flow therethrough (See capillary based system Figure 2 and description thereof), the column being configured as a fluidized bed and capable of introduction and containment of a plurality of support structures (Abstract and Figure 2) and an acoustic transducer on one end of the column capable of generating an acoustic standing wave in the column (Figure 2a 4MHz transducer) in a direction transverse to a longitudinal axis of the column (See standing acoustic wave traveling in a direction transverse to a longitudinal axis Figure 2(a)); and the acoustic transducer being configured to generate the acoustic standing wave to form an edge effect to block the support structures in the column against the fluid flow (Hammarstrom et al. teaches the capability of their device to perform in this way in its ability to enable capture of low abundance sub micron particles – Abstract).  
The teaching in Hammerstrom is maintained as teaching “an acoustic section on one end” and a fluidized bed section that is different (this also is very broad and being interpreted as meaning a bed of fluid and there is no recitation of why it is different so Figure 2 is interpreted as teaching a minimal level of “different” i.e., the transducer is in one location but not the other) that is capable of “permitting 

Furthermore, with respect to the intended use limitation “to form an edge effect to block the support structures from entering the acoustic standing wave” the Hammarstrom method is interpreted as being capable of generating such an acoustic standing wave given their teaching of their capability of generating Schlichting streaming for example that is in fact a streaming on the inner side, close to the walls (4298 right side).  
With regard to claim 2, Hammerstrom et al. teach an agitator capable of agitating the fluid in the column (Top left page 4299 teaches a syringe pump that is interpreted as being capable of agitating the system).
With regard to claim 3, Hammerstrom et al. teach their device is capable of operating in a plurality of modes (I.e., aspirate/dispense Page 4299 top left).
With regard to claim 4, and the lack of positively recited structure present, Hammerstrom et al. teach the function generator (HP 33120A) which is interpreted as being capable of performing the claimed modes of cluster and edge effect (Figure 2a and b).
With regard to claim 5, Hammerstrom et al. teach the multidimensional characteristics of their waves within for example their figure 1 (primary axial, primary lateral, secondary, etc.).
With regard to claims 6 and 7, Hammerstrom et al. teach “mobile support structures for cellular material” in their various seed particles, polystyrene particles, etc. that are capable of showing affinity in the absence of additionally recited structural detail (Abstract).

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in view of Chromatography forum (2013).
Hammerstrom et al. can be seen above.
Hammerstrom et al. does not teach the particular details regarding the packing range of the volume of the stationary phase of the column.
Per the teachings of the Chromatography forum for analytical chemists it is seen that the calculation of bead volume within the column is a well known concept and can be performed to the specifications of the experiment at hand by following the taught formulaes included in the discussion.
It would have been obvious to a person of skill in the art at the time the invention was made to have calculated the column volume of about 10% to about 30% "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) as encouraged to do so by the many skilled artisans within the chromatography forum.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in further view of Rittershaus et al. (5766947).
The above reference does not teach the use of Anti-TCR affinity beads.
Rittershaus teach affinity chromatography on a column consisting of anti-TCR Ab (Col. 29 lines 27-42).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the affinity beads taught by Rittershaus within the device of Hammarstrom et al. as such antibodies are motivated by Rittershaus to provide detection for VB3.1 without cross-reacting with other Vb3 family variable regions (Abstract) thus allowing for a more efficient detection event.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom et al. (Lab on Chip, 2012, 12, 4296-4304) in further view of Hoke (Infection and Immunity, May 2008, p. 2063-2069). 
The above reference do not teach the use of avidin-conjugated methacrylate beads.
Hoke teach affinity chromatography on a column consisting of avidin resin(soft link by promega) (Page 2064 left side).
It would have been obvious to a person of skill in the art at the time the invention was made to have used the affinity beads taught by Hoke et al. within the device of Hammerstrom et al. as such antibodies are able to provide specific detection for biotinylated proteins with reversible binding under mild elution conditions, binding ability retained under a wide range of PHs, and low or high ionic strength solutions, and as they regenerate at least 10 times without the loss of binding capacity (2064 and Promega catalog).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/963809.  Although the claims at issue are not identical, they are not patentably distinct from each other because the positively recited structure within the claims of the ‘809 application anticipates the limitations recited herein.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/7/2021